—Order, Supreme Court, New York County (Walter Tolub, J.), entered April 1, 1999, which granted plaintiff’s motion to confirm the Special Referee’s report recommending denial of defendant’s motion for a downward modification of his child support and maintenance obligations, awarded plaintiff arrears in the amount of $7,000 plus interest, and awarded plaintiff attorneys’ fees of $10,000, unanimously affirmed, without costs.
No basis exists for disturbing the Special Referee’s findings discrediting defendant’s claims of hardship as vague and unsubstantiated. Defendant did not offer his 1997 tax returns *208or any evidence of his 1998 income up to the date of the hearings, which were necessary to decide whether his income had substantially decreased since the signing of the separation agreement. Nor was there indication of any diminishment in defendant’s standard of living. Defendant’s inability to show how he spent the money he withdrew from his IRA justified the inference that this money is or should be still available for payment of his support obligations. The record also supports a finding of willfulness warranting the award of interest on the arrears (Domestic Relations Law § 244). Since plaintiffs request for attorneys’ fees was based on the substantial lack of merit to defendant’s application, and not on her financial circumstances, the motion court had good cause to dispense with the requirement under 22 NYCRR 202.16 (k) that plaintiff submit a net worth statement. Nor, under the circumstances, was a hearing necessary in order to determine the fee award (cf., Matter of Aronesty v Aronesty, 202 AD2d 240). Concur— Ellerin, J. P., Wallach, Lerner and Saxe, JJ.